DETAILED ACTION
Election/Restrictions
Applicant’s election of method claims in the reply filed on 07/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwaki et al. (7,335,081). 
forming a conductive polymer precursor thin film 4 to physically connect the first conductive point 3 and the second conductive point 2; and 
performing a polymerizing process on the conductive polymer precursor thin film to form a conductive polymer 4 electrically connecting the first conductive point 2 and the second conductive point 3.

Regarding claim 2, Iwaki et al. teach in figures 1, 2 and related text that the first conductive point and the second conductive point belong to a same conductive member.

Regarding claim 3, Iwaki et al. teach in figures 1, 2 and related text that the conductive polymer precursor thin film 4 is in direct contact with the first conductive point 2 and the second conductive point 3.

Regarding claim 4, Iwaki et al. teach in figures 1, 2 and related text that the polymerizing process is a light irradiating process 90.

Regarding claim 5, Iwaki et al. teach in figures 1, 2 and related text that the conductive polymer precursor thin film includes a conductive polymer precursor material.

.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. (7,335,081).Regarding claims 7-8, Iwaki et al. teach in figures 1-2 and related text substantially the entire claimed structure, as applied to the claims above, except having the conductive polymer precursor material includes a mixture of a photoinitiator and thiophene monomer, and
wherein, the conductive polymer precursor thin film further includes an organic resin mixed with the conductive polymer precursor material.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the conductive polymer precursor material to include a mixture of a photoinitiator and thiophene monomer, and to include an organic resin mixed with the conductive polymer precursor material, in Iwaki et al.’s device in order to select a known material depending on its of its suitability for the application in hand. 
Regarding the claimed limitations of using specific materials, it is noted that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  
It is further held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 9, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a mass ratio of the conductive polymer precursor material to the organic resin is about 1:2 to 2:1, in Iwaki et al.’s device in order to adjust the device characteristics according to the requirements of the application at hand.

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to perform the light irradiating 

Regarding claim 11, Iwaki et al. teach in figures 1-2 and related text the light source is an ultraviolet light source or a laser light source.

Regarding claims 12-13, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to remove an unirradiated portion of the conductive polymer precursor thin film by washing the conductive polymer precursor thin film irradiated with light by using an organism stripping solution, in Iwaki et al.’s device in order to provide smaller device.

Regarding claim 15, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the conductive member to be a gate line, a data line, a common line, a gate electrode or a source-drain electrode, in Iwaki et al.’s device in order to increase the device capabilities.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwaki et al. (7,335,081) in view of Jinno (2005/0110736).

Jinno teach in figure 1C and related text an insulating layer is covered on the first conductive point and the second conductive point (Line), the repairing method further comprising: forming a first via hole and a second via hole on the insulating layer before forming the conductive polymer precursor thin film (see figure 1B), the first via hole exposing the first conductive point, and the second via hole exposing the second conductive point; the conductive polymer precursor thin film physically connecting the first conductive point and the second conductive point through the first via hole and the second via hole.
Jinno and Iwaki et al. are analogous art because they are directed to manufacturing semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Iwaki et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first semiconductor layer of the first .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-D are cited a being related to repairing two disconnected conductive points.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  










O.N.								/ORI NADAV/
8/9/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800